
	

114 HRES 182 IH: Supporting the goals and ideals of National Youth HIV & AIDS Awareness Day.
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 182
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2015
			Ms. Lee (for herself, Ms. Norton, Mr. Takano, Mr. Rangel, Mr. Lewis, Mr. Conyers, Ms. Roybal-Allard, Ms. Speier, and Mr. Farr) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Supporting the goals and ideals of National Youth HIV & AIDS Awareness Day.
	
	
 Whereas National Youth HIV & AIDS Awareness Day is a nationwide observance that calls on people to take action to invest in the health, education, and leadership of young people;
 Whereas more than 30 years into the epidemic, the Centers for Disease Control and Prevention (CDC) estimates that in the United States more than 1,100,000 people are living with HIV, and every year approximately 50,000 people acquire HIV;
 Whereas in the United States, almost 40 percent of new HIV infections are young people ages 13 to 20;
 Whereas every month 1,000 young people ages 13 to 24 acquire HIV in the United States and account for one in four of the estimated 50,000 new HIV cases diagnosed each year;
 Whereas 60 percent of HIV-positive youth do not know they carry the HIV virus; Whereas African-American youth bear a disproportionate burden of the epidemic, representing 60 percent of new infections in young people;
 Whereas young African-American men who have sex with men (MSM) ages 13 to 24 comprise 86 percent of new infections among all Black males;
 Whereas the Division of Adolescent and School Health (DASH) is the only Federal program supporting HIV prevention for adolescents in schools;
 Whereas the Nation's largest Federal program dedicated to providing care and treatment for people living with HIV was named after Ryan White, a teenager from Indiana who helped educate a Nation about HIV and AIDS in the 1980s;
 Whereas the Ryan White Part D Program is one of the national efforts to link HIV-positive youth to medical care and support services;
 Whereas the Patient Protection and Affordable Care Act (PPACA) provides youth, including those at risk for and living with HIV/AIDS, better access to healthcare coverage, more health insurance options, additional funding for sex education, a prohibition against denying people living with HIV access to healthcare and expanded access to Medicaid which will help more HIV-positive youth receive care; and
 Whereas April 10 of each year is now recognized as National Youth HIV & AIDS Awareness Day: Now, therefore, be it  That the House of Representatives—
 (1)supports the goals and ideals of National Youth HIV & AIDS Awareness Day; (2)encourages State and local governments, including their public health agencies, education agencies, schools, and media organizations to recognize and support such a day;
 (3)promotes effective and comprehensive HIV prevention education programs both in and out of schools as a tool to ensure that all people in the United States are educated about HIV, as called for in the National HIV/AIDS Strategy;
 (4)urges youth-friendly and accessible health care services to better provide for the early identification of HIV through voluntary routine testing, and to connect those in need to clinically and culturally appropriate care and treatment as early as possible;
 (5)commends the work of AIDS service organizations, community and faith-based organizations, and school-based health centers that are providing youth-friendly, effective, prevention, treatment, care, and support services to young people living with and vulnerable to HIV/AIDS;
 (6)recognizes the importance of interventions that address young people's structural barriers to living healthy lives, including accessible health care, safe and inclusive schools and communities, family acceptance, secure housing, excellent education, employment and legal protections, and poverty reduction initiatives;
 (7)prioritizes youth leadership and development in order to ensure youth involvement in decisions which impact their health and well-being as a necessary means to achieving an AIDS-free generation;
 (8)requires the full implementation of the National HIV/AIDS Strategy and its goals to reduce new HIV infections, increase access to care and improve health outcomes for people living with HIV, reduce HIV-related disparities and health inequities, and achieve a more coordinated national response to the HIV/AIDS epidemic;
 (9)recommends a comprehensive prevention and treatment strategy that empowers young people, parents, public health workers, educators, faith leaders, and other stakeholders to fully engage with their communities and families to help decrease violence, discrimination, and stigma towards individuals who disclose their sexual orientation or HIV status; and
 (10)calls for an AIDS-free generation that prioritizes youth leadership and development in order to ensure youth involvement in decisions which impact their health and well-being as well as advance a pipeline for the next generation of HIV/AIDS doctors, advocates, educators, researchers, and other professionals.
			
